Citation Nr: 0807470	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease. 
 
2.  Entitlement to service connection for degenerative joint 
disease of the right knee and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1968, and from September 1986 to August 1987.  He has 
verified training in the Army National between 1983 and 2000. 

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the VA Regional Office (RO) in Des Moines, 
Iowa, that among other things, denied service connection for 
coronary artery disease and degenerative joint disease.  


FINDINGS OF FACT

1.  Coronary artery disease was not shown in service; 
cardiovascular disease was first clinically indicated many 
years after discharge from active duty and is not causally 
related to a period of active duty for training.

2.  Degenerative joint disease of the hips is not clinically 
demonstrated or was first indicated many years after 
discharge from service.

3.  There is competent evidence of record that the veteran 
now has right knee disability that is related to training 
duties.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 101 (24) 106, 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative joint disease of the hips was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 101 (24) 106, 1101, 
1110, 1112, 1131, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of right knee musculoligamentous strain were 
incurred during training. 38 U.S.C.A. §§ 101 (24) 106, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations - VA's duty to assist.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  These criteria were complied with in 
letters to the appellant dated in October 2000, August 2001, 
and April 2006.  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2006 that fully addresses all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in 
August 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice was provided, service 
connection is being denied and no rating or effective date 
will be assigned with respect to this claimed condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained extensive VA 
outpatient treatment records dating through 2007.  Private 
clinical records have also been submitted and/or retrieved.  
The appellant was afforded VA medical examinations in June 
2001 and March 2004.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  The Board finds that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty training ACDUTRA or injury 
incurred while performing inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2007).  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303. (2007)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, or degenerative joint 
disease becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Factual background and legal analysis

1.  Service connection for coronary artery disease.

The veteran's active duty service medical records reflect 
that he was seen in November 1967 with a complaint of 
fainting spells.  A blood pressure reading of 140/98 was 
recorded at that time.  When evaluated for similar symptoms 
some three days later, his blood pressure was 134/84.  No 
diagnosis pertaining to a cardiovascular abnormality was 
noted.  When examined in August 1968 for service separation, 
his blood pressure was recorded as 110/76.  This is clearly 
within the range of a normal blood pressure.  The heart was 
evaluated as normal at that time.  Training records dated in 
May 1976 show that he was admitted in for complaints of 
severe chest pain radiating down both arms.  It was reported 
that physical findings were essentially negative and that he 
had a normal chest X-ray.  Cardiac enzymes drawn at the time 
of admission were within normal limits.  An electrocardiogram 
(EKG) was within normal limits.  He was placed under 
observation in intensive care for cardiac monitoring for 24 
hours and showed no irregularities.  A discharge diagnosis of 
pleurodynia was rendered.  

VA outpatient clinic notes dated in June 1986 reflect that 
the appellant was afforded extensive work-up for a six-week 
history of chest pain with occasional radiation into the left 
arm and right shoulder.  It was reported that he had smoked 
one to two packs of cigarettes per day for 25 years, had 
labile hypertension and drank from 10 to 20 cups of coffee 
per day.  In a VA cardiology medical report dated in July 
1986, it was noted that chest pain had occurred while 
running.  It was reported that at the time of presentation, 
he had cholesterol level of 240 and was smoking two packs of 
cigarettes per day.  A work-up disclosed a normal resting 
EKG, but an exercise Thallium test suggested obstruction of 
one of the coronary arteries feeding his heart.  The veteran 
declined cardiac catheterization at that time.  It was 
recorded that based on clinical and laboratory tests he had 
coronary artery disease.  

Subsequent clinical records show the veteran had further 
complications of coronary artery disease, including 
myocardial infarctions in 1996 and 1998.  He was afforded a 
VA examination in March 2004 where the VA physician noted 
that no examination was performed for the heart, but that the 
record was reviewed and the veteran queried.  It was found 
that he reported being on ADCUTRA between April and July 1986 
when he began having chest pain, but that due to his work 
status, a fairly good workup could not be performed at that 
time.  The examiner stated that "I find it highly unlikely 
that being in the military for 4 months in the 1986 time 
frame would specifically cause coronary artery disease.  The 
examiner added that "[i]t is very likely that this veteran's 
coronary artery disease had been present and progressively 
worsening for a number of years prior to that 1986 time 
frame, and finally presented itself with chest pain, and he 
was seen by a cardiologist.  Therefore, it is not as likely 
as not that this veteran's coronary artery disease was caused 
by any specific disease of injury while in service, other 
than presenting itself."

The Board has considered the appellant's statements in the 
record to the effect that he now has cardiac disease that is 
related to service or training.  However, no records have 
been received which corroborate this contention.  No 
documented cardiovascular or heart disease is shown in the 
record until July 1986, with the onset of symptoms reported 
some six weeks before.  This is approximately 18 years after 
discharge from active duty.  The record confirms a period of 
active duty from September 1986 to August 1987, but it is 
clear that treatment and a diagnosis of coronary artery 
disease preceded this time frame.  The veteran reported to 
the VA examiner in March 2004 that he began to experience 
symptoms during a period of ACDUTRA between April and July 
1986.  The examiner found, however, that it was common 
medical knowledge and highly unlikely that being in the 
military for 4 months in 1986 would cause coronary artery 
disease.  It was essentially found that the veteran's 
coronary artery disease had been years in the making and that 
it had been present and progressing until its presentation in 
1986.  

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, the VA examiner's report in March 
2004 clearly articulates the reasons and rationale as to why 
the veteran's coronary artery disease is not found to be 
related to service or training.  The record in this instance 
contains no competent medical evidence to the contrary.  As a 
layperson without medical training and expertise, the 
appellant himself is not competent to provide an opinion on 
this matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, coronary artery disease must be denied on a direct 
and a presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

The preponderance of the evidence is against the claim and 
service connection must be denied.  



2.  Service connection for degenerative joint disease.

At the outset, the record reflects that during the course of 
the appeal, the issue in this regard has been framed as 
entitlement to service connection for degenerative joint 
disease without a specific joint named.  The Board points 
out, however, that service connection is already in effect 
for multiple joints that may be affected by degenerative 
joint disease, including the left knee, right ankle, and low 
back.  The veteran has submitted various statements, 
specifically, one attached to the substantive appeal received 
in April 2004 which indicates that he seeks service 
connection for the right knee as well as hip disability, and 
these particular joints have been addressed by the RO in 
their determinations.  The Board will thus only address these 
particular joints as no other orthopedic disorder has been 
specified which has not already been service-connected. 

Post service private clinical records show that the veteran 
received emergency treatment in March 1989 for injury to the 
right lower extremity during the course of training.  A 
complaint was recorded to the effect that the foot and heel 
jarred against the ground and that all of his weight landed 
on the right knee.  A May 1992 training note indicated 
treatment for pain beneath the joint lines of both knees with 
crepitus that was diagnosed as probable degenerative joint 
disease with chondromalacia patella exacerbated by duty 
activity.  The veteran sought private medical attention for 
the right knee in August 1996 after stepping off a moving 
tractor.  It was observed that there was pain and swelling 
and that he complained of catching, relating that the knee 
"grabs" medially and posterolaterally.  A diagnosis of 
medial meniscus tear, right knee, was noted.  In a medical 
report dated in October 1996, it was recorded that the right 
knee injury had occurred at work.  His right knee symptoms of 
tenderness along the medial joint line persisted for which he 
underwent arthroscopy with partial medial meniscectomy in 
April 1997.  

The post service record contains the December 1998 report of 
a private physical examination in which it was noted that hip 
range of motion was within functional limits, but that the 
veteran experienced sharp pain with external rotation of the 
hip or buttocks with passive straight leg raising.  On a VA 
outpatient clinic note dated in January 2001, osteoarthritis 
of the hips and knees was recorded.  On VA examination in 
June 2002, he related that he had arthritis in both knees for 
which it was noted that X-rays would be obtained.  No right 
knee or hip-related complaints or findings were reported on 
that occasion.  The veteran underwent orthopedic consultation 
in January 2003 where X-rays of the knees were obtained that 
showed nothing evident.  The examiner suspected, however, 
that early arthritic changes might be present due to his 
having crepitance and a positive patellar compression test. 

During the course of a VA examination for the heart in March 
2004, the examiner referred to the claims for joint 
disorders, specifically the knees and hips.  It was reported 
that the claims folder was reviewed.  It was reported that at 
that time, the veteran did not appear to have any 
degenerative joint disease of the knees.  The examiner noted 
that the appellant presented a clinic note dated in May 1992 
indicating treatment for bilateral knee complaints.  It was 
noted that there was no documentation concerning treatment 
for the hip.  X-rays of the knees and hips obtained at that 
time were negative for pathology.  Following physical 
examination, the examiner opined that it was at least as 
likely as not that the veteran's knee problems had some 
inception during active duty, and that this opinion was based 
on the documentation of record.  It was found that it was 
less likely that hip problems were caused by injury or 
disease in service.  

The appellant was afforded a separate joints examination in 
March 2004, where it was also noted that the claims folder 
was reviewed.  The examiner stated that the veteran denied 
any specific injury to the hips, blamed it on the knees, but 
also indicated that the problems may have happened 
concurrently.  He stated that he had daily pain, weakness and 
stiffness in both hips and knees for which he wore bilateral 
knee braces.  It was reported that the veteran refused to 
take off his knee braces, and that a physical examination 
could not be performed of the hips and knees.  Following 
examination, a diagnosis of musculoligamentous strain and 
patellofemoral syndrome in both knees was rendered.  

As indicated previously, the evidence in this instance does 
show that the veteran sustained some type of trauma to the 
right knee in 1989.  No further reference to knee 
symptomatology is documented except for a training note dated 
in May 1992 wherein it was recorded that he had probable 
degenerative joint disease and chondromalacia that had been 
exacerbated by physical training.  The Board observes that 
the veteran appears to have had an overwhelming work-related 
right knee injury in 1996 leading to surgery.  No 
degenerative joint disease has been definitively verified to 
date.  Despite these facts, however, a VA examiner in March 
2004 did attribute at least some of the veteran' right knee 
symptomatology to his training duties.  Under the 
circumstances, the Board resolves the benefit of the doubt in 
favor of the veteran by finding that right knee 
musculoligamentous strain is of training onset and service 
connection is granted.  

As to the hips, neither the service nor post service or 
training record documents any injury to that area.  It is 
shown that the veteran expressed pain on external rotation of 
the hips in December 1998 and of a diagnosis of 
osteoarthritis of the hips was recorded in January 2001.  
However, more recent X-rays obtained in March 2004 reflect no 
degenerative joint disease process of these joints.  
Therefore, the current clinical evidence does not contain any 
objective evidence of degenerative joint disease of the hips.  
Moreover, the examiner stated that it was less likely than 
not that the veteran had any current hip disorder that was 
related to his military duties.  The Board points out in this 
regard that service-connection requires evidence that 
establishes that the appellant currently has the claimed 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As a layperson, the veteran is not competent to 
diagnose arthritis in himself. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  As no hip 
disability is currently demonstrated, service connection for 
degenerative joint disease of the hips must be denied. 

The preponderance of the evidence is against the claim in 
this regard.  




ORDER

Service connection for residuals of right knee 
musculoligamentous strain is granted.

Service connection for coronary artery disease is denied.

Service connection for degenerative joint disease of the hips 
is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


